Citation Nr: 1720717	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cancer.

2.  Entitlement to service connection cholangiocarcinoma to include as a result of exposure to an herbicide agent and/or exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Daniel J. Tuley




ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1967 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This claim has since been transferred to the RO in Louisville, Kentucky.

Unfortunately, the Veteran died in April 2016 while the appeal was pending before the Board.  As a result, the Board dismissed the claim.  The appellant filed a request for substitution within a year of the Veteran's death.  Thus, the appellant has been substituted in the appeal pending at the time of the Veteran's death.

Subsequent to the October 2014 Supplemental Statement of the Case the appellant submitted additional evidence in support of her claim.  In March 2017, the appellant's representative submitted a waiver of RO consideration of evidence.

The Board acknowledges that the issues of entitlement to service connection for cause of death and death pension have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on these issues.   As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

FINDINGS OF FACT

1.  In an April 2008 rating decision, the AOJ continued the denial of service connection for cancer.  The Veteran was notified of his appellate rights, but did not file a Notice of Disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the April 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's cholangiocarcinoma was at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

1.  The April 2008 rating decision denying service connection for cancer is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for cancer.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for cholangiocarcinoma has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In an April 2008 rating decision, the AOJ continued the denial of the Veteran's claim for service connection for cancer, finding that the Veteran did not have a disability that could be related to herbicide agent exposure.  The Veteran did not submit a timely NOD, or submit new and material evidence within a year of that rating decision.  Therefore, the April 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the April 2008 rating decision, the evidence of record included the Veteran's service treatment records, personnel records, VA treatment records, and private treatment records.  Moreover, at that time, the Veteran had been diagnosed with carcinoma, poorly differentiated, primary site unknown, probable
pancreatic poorly differentiated carcinoma with thyroid capsular metastasis, adenocarcinoma, and pulmonary cancer.

The evidence received since the April 2008 rating decision includes a February 2017 private medical opinion from Dr. C.R. (initials used to protect privacy), which states that the Veteran did have cancer that was a result of his in-service exposure to an herbicide agent.  The record also includes a diagnosis of thyroid cancer, and cholangiocarcinoma.  See October 2014 private treatment record; January 2016 VA treatment record.

The Board finds that the evidence received since the April 2008 rating decision includes evidence that is both new and material to the claim.  Specifically, the private opinion that states that the Veteran's cholangiocarcinoma was related to his in-service exposure to an herbicide agent.
 
For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran had a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for cancer is reopened.

Service connection

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The Board finds that the evidence of record supports a grant of service connection for cholangiocarcinoma.  First, there is evidence of a current disability.  In that regard, The Veteran received multiple diagnoses for cancers, to include cholangiocarcinoma.  See February 2017 private medical opinion; January 2016 VA treatment record; July 2014 VA examination; October 2014 private treatment record; see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

Second, there is evidence of an in-service event, disease, or injury.  The Veteran contended that his in-service exposure to an herbicide agent caused his cancer.  See October 2007 VA Form 21-4138.  Indeed, the Veteran's personnel file shows that he had in-country service in Vietnam.  See May 1971 personnel record; March 1971 military personnel record.  Exposure to an herbicide agent will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.313.  Moreover, VA has already conceded herbicide agent exposure.  See November 2011 Statement of the Case.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cholangiocarcinoma was related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, a February 2017 private nexus opinion indicates that the Veteran's cholangiocarcinoma was more likely than not a result of his in-service herbicide agent exposure.  In formulating her opinion, the February 2017 private doctor reviewed the Veteran's service records, and relied on her own expertise, knowledge, and training.  In addition, the doctor supported her opinion with a clear and thorough rationale.  Thus, the Board finds that the February 2017 private nexus opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's cholangiocarcinoma was at least as likely as not related to his military service.


ORDER

1.  New and material evidence having been submitted, the claim for service connection for cancer is reopened.

2.  Entitlement to service connection for cholangiocarcinoma is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


